ACCEPTED
                                                                                           05-18-00644-CV
                                                                                 FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                         6/4/2018 11:52 AM
                                                                                                LISA MATZ
                                                                                                    CLERK


Appellate Docket Number: 05-18-00644-CV

                                  COURT OF APPEALS                       FILED IN
                               FIFTH DISTRICT OF TEXAS            5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                   DALLAS COUNTY
                                                                  6/4/2018 11:52:45 AM
                           DOCKETING STATEMENT (CIVIL)                  LISA MATZ
                                                                          Clerk


     [To be filed in the Court of Appeals upon perfection of appeal under TRAP 32.]
I.     Parties (TRAP 32.1(a), (e)):
Appellant: T     M                         Appellee: Dallas County Juvenile District
                                           Attorney




(See note at bottom of page)

                                           (See note at bottom of page)


Attorney (lead appellate counsel):         Attorney (lead appellate counsel, if known; if
                                           not, then trial counsel):
Frank Adler
                                           Lori Ordiway



Address (lead counsel):                    Address (lead appellate counsel, if known; if
                                           not, then trial counsel):
2501 Avenue J, Suite 100                   133 N. Riverfront Blvd., LB-19
Arlington, TX 76006
                                           Dallas, Texas 75207-4399
Telephone Number                           Telephone Number
(include area code): 682-702-0506          (include area code): (214) 653-3600
Fax Number                                 Fax Number
(include area code): 888-605-7225          (include area code):
SBN (lead counsel): 24056787               SBN (lead counsel):
If not represented by counsel, provide appellant’s/appellee’s address, telephone number, and
fax number.
On a separate attachment, list the same information stated above for any additional parties to
the trial court’s judgment.


II.    Perfection Of Appeal And Jurisdiction (TRAP 32.1(b), (c), (g), (j)):
Date order or judgment signed:                 Date notice of appeal filed in trial court:

May 17, 2018                                   June 1, 2018

                                               (Attach file-stamped copy; if mailed to the
(Attach a signed copy, if possible.)           trial court clerk, also give the date of mailing.)
What type of judgment? (E.g., jury trial,      Interlocutory appeal of appealable order:
bench trial, summary judgment, directed         Yes       No
verdict, other (specify)):
                                               (Please specify statutory or other basis on
                                               which interlocutory order is appealable.)
Bench Trial

                                               Accelerated/preferential appeal:
                                                No

                                               (Please specify statutory or other basis on
                                               which appeal is accelerated or receives
                                               preferential treatment.)




Does the judgment or order dispose of all      If no, cite authority for this Court’s
parties and issues? Yes                        jurisdiction.




III.   Actions Extending Time To Perfect Appeal (TRAP 32.1(d)):
                       Action                          Filed                Date Filed
Motion for New Trial                                    No
Motion to Modify Judgment                               No
Request for Findings of Fact and Conclusions of
Law                                                        No
Motion to Reinstate                                        No
Motion under TRCP 306a                                     No
Other (specify):
IV.    Indigency Of Party (TRAP 32.1(k)) (attach file-stamped copy of affidavit):
Affidavit filed                 No         Date: ____________
Contest filed                   No                    Date: _______
Ruling on contest: Sustained          Overruled           Date: _______
V.     Trial Court And Record (TRAP 32.1(c), (h), (i)):
Court: 305th District Court      County: Dallas                    Trial Court Docket Number
                                                                   (Cause No.):
                                                                   JD-17-00477
Trial Judge (who tried or disposed of case):      Court Clerk (district or county clerk):
Judge Cheryl Shannon                              District

Telephone Number                                  Telephone Number
(include area code): 214-698-4936                 (include area code): (214) 698-4913

Fax Number                                        Fax Number
(include area code): 214-698-5553                 (include area code):

Address: 2600 Lone Star Drive,                    Address: 2600 Lone Star Drive,
Dallas Texas 75212                                Dallas Texas 75212
Clerk’s fee has been paid or satisfactory arrangements made? Yes          No
If no, explain



Court Reporter or Court Recorder: Marty Grant

Telephone Number                                   Fax Number
(include area code): (214) 698-4952               (include area code):

Address: 2600 Lone Star Drive, Dallas Texas 75212

(Attach additional sheet if necessary for additional court reporters/recorders.)
Reporter’s or Recorder’s            None         Will request    Was requested on:
Record (check if electronic                                      June 1, 2018
recording )
State arrangements made for payment of court reporter/recorder: Pauper’s Oath / Affidavit



VI.    Supersedeas Bond            None             Will file       Was filed on:
        (TRAP 32.1(1)):
VII.   Extraordinary Relief: Will you request extraordinary relief (e.g., temporary or
        ancillary relief) from this Court? No     If yes, briefly state the basis for your
        request.




VIII. Alternative Dispute Resolution/Mediation:
        If this appeal should be referred to a settlement procedure, complete and file a
        separate ADR form, which is available from the Court.


IX.    Related Matters: List any pending or past related appeals or original proceedings
        (e.g., mandamus, injunction, habeas corpus) before this or any other Texas appellate
        court by court, docket number, and style.
X       Pro Bono Program: A number of attorneys have expressed an interest in representing
a party before this Court for no charge, except for costs and expenses. Whether they would
agree to represent you would depend on your financial need and a number of other factors. A
Pro Bono Committee of local lawyers will make the decision, without input from this Court, as
to whether your case qualifies for such free legal representation. If you feel your financial
situation might qualify you for this help, and you would like to be considered for such help,
complete the information in this section. More information regarding this program can be
found in the Pro Bono Program Pamphlet for the Second Court of Appeals available in paper
form at the Clerk’s Office or on the Internet at http://www.tex-app.org/ NOTE: There is no
guarantee that an attorney will be found to represent you. Accordingly, you should keep
looking for counsel to represent you in this case. By signing your name below, you
authorize the Pro Bono Committee to transmit publicly available facts and information
about your case, including parties and background, through selected Internet sites and a
Listserv to its pool of volunteer appellate attorneys.
1.      Do you want to be considered for free legal representation in this case?
                     Yes                 No
If you answered “Yes” to Question X.1, then please answer the following questions.
2.      Do you authorize the Pro Bono Committee to contact your trial counsel of record in
        this matter to answer questions the Committee may have regarding this case? Please
        note that the substance of any such conversations would be maintained as confidential
        by the Pro Bono Committee , to the extent permitted by law. The information would
        be used solely for the purposes of considering the case for inclusion in the Pro Bono
        Program.
                      Yes                No
3.      If you have not previously filed an affidavit of indigency and attached a file-stamped
        copy of that affidavit, does your income exceed 200% of the U.S. Department of
        Health and Human Services Federal Poverty Guidelines? These guidelines can be
        found in the Pro Bono Program Pamphlet as well as on the Internet at
        http://aspe.hhs.gov/poverty/08poverty.shtml.
                      Yes                No
4.      Are you willing to disclose your financial circumstances to the Pro Bono Committee?
        If so, please attach an Affidavit of Indigency completed and executed by the
        appellant. Forms may be found in the Clerk’s Office or on the Internet at
        http://www.tex-app.org/Form3.pdf. If you are not willing to submit this Affidavit, you
        will probably not be referred to an attorney under this Program.
                     Yes                No
5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the
        applicable standard of review, if known (without prejudice to the right to raise
        additional issues or request additional relief; use a separate attachment, if necessary).
   X. Certificate of Service: The undersigned counsel certifies that this docketing statement
         has been served on the parties of record by regular mail or facsimile:




 /s/
_________________________________                   Date: June 4, 2018
Signature of counsel

Frank Adler                                         State Bar No.: 24056787
Printed Name